MEMORANDUM *
In Wang v. Masaitis, 416 F.3d 992, 997-99 (9th Cir.2005), we held that the extradition agreement between the United States and Hong Kong was constitutional and valid. We therefore reject Coe’s argument on that issue.
*679The record reflects that, in November 1990 while awaiting trial and free on bond; Coe fled Hong Kong. He remained at large until 2002 when he entered the United States using a valid Republic of China passport issued under a different name. Coe was arrested two weeks after this entry.
We have considered the vigorous arguments of counsel, but a careful review of the record satisfies us that there is no evidence to even suggest a question of whether there was an abuse of discretion in the denial of bail for failure to demonstrate special circumstances justifying relief.
The denial of Coe’s petition for writ of habeas corpus is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.